MEMORANDUM**
California state .prisoner Armando Cramer appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials acted with deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo *562the district court’s grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
Cramer contends that prison medical staff failed to provide him with adequate medical care and failed to timely diagnose his gallbladder disease. The district court properly granted summary judgment for the defendants because the record shows that over a lengthy period, prison medical staff performed several diagnostic tests, treated Cramer’s chronic stomach and digestive problems with prescription drugs, and admitted him to the infirmary when his symptoms worsened. Cramer disputes whether he received the proper medical tests, but the evidence merely shows a difference of opinion between Cramer and his treating physicians about the best course of medical treatment, which does not constitute an Eighth Amendment violation. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.